UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7349


RONALD MCCLARY,

                     Plaintiff - Appellant,

              v.

JOSEPH LIGHTSEY,

                     Defendant - Appellee

              and

PAMELA HENDERSON; MITCHELL LAWSON; HERIBERTO SIERRA,

                     Defendant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:16-ct-03052-BO)


Submitted: January 17, 2019                                    Decided: January 23, 2019


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Ronald McClary, Appellant Pro Se. Elizabeth Pharr McCullough, Madeleine Michelle
Pfefferle, YOUNG MOORE & HENDERSON, PA, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Ronald McClary seeks to appeal the district court’s order granting Joseph

Lightsey’s motion for summary judgment. This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337

U.S. 541, 545-46 (1949). Because claims against several defendants remain pending

below and the district court did not certify the order for immediate appeal, the order

McClary seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order.   Accordingly, we dismiss the appeal for lack of jurisdiction.      We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             DISMISSED




                                            3